339 S.W.2d 423 (1960)
J. A. HARDIN, Appellant,
v.
STATE of Arkansas, Appellee.
No. 4987.
Supreme Court of Arkansas.
October 31, 1960.
Harold Sharpe and Carroll C. Cannon, Forrest City, for appellant.
Bruce Bennett, Atty. Gen., by Clyde Calliotte, Asst. Atty. Gen., for appellee.
JOHNSON, Justice.
Appellant, J. A. Hardin, a white man, was convicted of the crime of concubinage which is a felony. See Ark.Stats. §§ 41-806, 41-807. It was established that J. A. Hardin took a Negro woman to a tourist court and had sexual intercourse with her. There was no effort on the part of the State to prove that Hardin and the Negro woman ever lived together in any way except in the act of sexual intercourse at the tourist court.
Hardin contended in the lower court and contends here that sexual intercourse standing alone is not sufficient evidence of the crime of concubinage. He raises other questions in this Court but we need not discuss them.
This case of Hardin was consolidated for oral argument in this Court with the case of Poland and Stephens v. State, No. 4982, 339 S.W.2d 421, and the opinion delivered this day in the Poland and Stephens appeal clearly disposes of the present case. Therefore, in light of the opinion in the said Poland and Stephens case, No. 4982, 339 S.W.2d 421, the judgment of the Circuit Court in this case is reversed and the cause dismissed.